department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic may legend taxpayer a taxpayer b taxpayer c accountant d law finn e city f state g taxpayer h taxpayer i taxpayer j date date month date date date date page ira u roth_ira v trust w subtrust x subtrust y sum i sum sum sum company m dear - this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated and in which you request a ruling under sec_401 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a was married to taxpayer b taxpayer a and b filed a joint federal_income_tax retum with respect to calendar_year during - taxpayer a converted his traditional individual_retirement_arrangement ira ira u in the amount of sum to roth_ira v ira u and roth_ira v either were or are maintained with company m page as noted above taxpayers a and b filed a joint federal_income_tax return such retum was timely filed after taxpayers a and b received an extension to file on their accountant d taxpayers a and b reported a modified_adjusted_gross_income of less than federal_income_tax return which was completed by their accountant thus at the time taxpayer a believed that his conversion of ira u to roth_ira v was in compliance with the rules under code sec_408a on date articles iii iv and v of trust w provide that upon the death of taxpayer a taxpayer a named trust w as the beneficiary of his roth_ira v sec_1 of trust w provides that it becomes irrevocable as the death of taxpayer a subtrusts x and y shall be created sec_3_2 of trust w provides in relevant part that to the extent other assets which qualify for the marital_deduction are available assets which constitute income_in_respect_of_a_decedent shall not be allocated to subtrust x7 taxpayer b is the sole beneficiary of subtrust x sec_4 of trust w which describes payments from subtrust x provides that the trustee of trust w shall pay to taxpayer b as taxpayer a’s surviving_spouse in convenient installments at least quarterly all of the net_income from subtrust x and as much principal as taxpayer b from time to time requests in writing sec_5 of trust w which describes payments from subtrust y provides that the trustee of trust w shall pay to taxpayer b as taxpayer a’s surviving_spouse in convenient installments at least quarterly all of the net_income from subtrust y and after the principal of subtrust x is exhausted so much of the principal as the trustee from time to time believes desirable for taxpayer b’s reasonable support and health considering taxpayer b’s other resources known to the trustee sec_5 of trust w provides that upon taxpayer b’s death the trustee of trust w shall divide the entire subtrust y estate into shares equal in value to each then living child of taxpayer a each share shall be distributed outright to'the appropriate then living child your authorized representative has asserted that trust w is valid under the laws of state g your authorized representative has asserted on your behalf that company m the beneficiary designation of said custodian of roth_ira v has accepted the date roth_ira and will apply said beneficiary designation to any traditional_ira into which roth_ira v will be recharacterized furthermore said action on the part of company m will comply with the laws of state g taxpayer a died on date while a resident of state g since taxpayer a was born on date _ he had not attained age as of his death of death page subsequent to date _ taxpayer a’s wife taxpayer b who is the executrix of taxpayer a’s estate provided accountant d with financial information relating to taxpayer a’s estate and to the income_tax returns of taxpayers a and b after receiving such information during month modified_adjusted_gross_income of taxpayers a and b for calendar_year dollar_figure tra v exceeded _ and that as a result taxpayer a was ineligible to convert his ira u to roth accountant d advised taxpayer b that the subsequent to the above but also during month law firm e advised taxpayer b that pursuant to announcement roth tra v had to be reconverted to a traditional_ira by _ taxpayer a’s son faxed a letter which had been signed by taxpayer b to the city f taxpayer c on office of company m in which taxpayer b directed company m to - recharacterize roth_ira v as a traditional_ira taxpayer a had maintained his roth office of company m company m did not recharacterize ira v in the city f roth_ira v as a traditional_ira by the end of calendar_year and as of the date of this ruling_request had not so recharacterized as of the date of this niling request no amended federal_income_tax return has been filed as noted above taxpayers a’s and b’s federal adjusted_gross_income for calendar_year exceeded dollar_figure a request for relief under sec_301_9100-3 of the procedure and administration regulations has been made your authorized representative has asserted that ira assets totaling approximately sum were available to fund trust w of that amount approximately sum was required pursuant to sec_3_2 of trust w to fund subtrust y on date additionally on date which was within nine months of the date of death of filed a written disclaimer with the appropriate state g office which was also taxpayer a taxpayer b disclaiming her interest in subtrust y within nine months of the date of death of taxpayer a taxpayer filed a written disclaimer with the appropriate state g office disclaiming any benefits under the fractional portion of taxpayer a’s date of death value of his roth_ira v to which she may be entitled as a potential beneficiary of subtrust y your authorized representative has asserted that the date of state g laws of state g with respect to the disclaimed property taxpayer b is treated as having predeteased taxpayer a disclaimers were valid under the laws furthermore your authorized representative has asserted that pursuant to the and date page your authorized representative has asserted and the disclaimers referenced above indicate that taxpayer b had accepted no benefits in or under subtrust y prior to filing said disclaimers as a result of the disclaimers references above taxpayer a’s children taxpayers h land j became the sole beneficiaries of subtrust y taxpayer b is older than taxpayer h taxpayer i and taxpayer j on date a written list of the beneficiaries of subtrusts xk and y was provided to the custodian of roth_ira v this date copy of the trust w document would be provided to the roth_ira v custodian upon demand letter also indicated that a the statutes of state g provide in relevant part that ira accounts are exempt from the claims of creditors as a result no portion of the roth_ira v account has been used or will be used to pay any funeral administrative etc expenses associated with the death of taxpayer a subtrusts x and y were funded on date subtrust y was funded with your authorized representative has asserted on your behalf that approximately sum subtrust y had to have been funded with assets in the amount of sum furthermore your authorized representative has asserted that sum included amounts from three tras including roth_ira v and that the amount allocated to subtrust y included appreciation on the date of death value of each of the iras computed until your authorized representative has asserted that said allocation of appreciation was required under federal and state g tax laws in short your authorized representative has asserted that the trustee of trust w was required to fund subtrust y with sum assets based on the above you through your authorized representative request the following letter_ruling that trust w the beneficiary of roth_ira v shall be treated as the beneficiary of the traditional_ira referenced in ruling_request one into which roth_ira v either was or shall be transferred in order to effectuate any recharacterization authorized by sec_301_9100-3 of the procedure and administration regulations page with respect to your ruling_request code sec_408a provides in short that the required_distribution rules of code sec_401 made applicable to iras pursuant to code sec_408 shall not apply to distributions from a roth_ira prior to the death of the roth_ira holder sec_1_408a-6 of the income_tax regulations question and answer-14 b provides in general that the minimum distribution apply to a roth_ira as through the roth_ira owner died prior to his required_beginning_date thus generally the entire roth_ira interest must be distributed by the end of the fifth calendar_year after the year of the roth_ira owner’s death unless the interest is payable to a designated_beneficiary over a period not greater than the beneficiary’s life expectancy and distributions commence not later than the end of the calendar_year following the calendar_year of the roth_ira owner’s death - with respect to distributions required for calendar years prior to sec_1_401_a_9_-1 of the proposed income_tax regulations hereinafter regulations question and answer d-2a provided in short that only individuals may be designated beneficiaries for purposes of code sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provided that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provided that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's page death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder sec_1_401_a_9_-1 of the proposed_regulations q a h-2 provided guidance with respect to whether a plan participant’s ira holder’s benefit under a plan or ira may be divided into separate_accounts for purposes of code sec_401 the requirements include dividing said plan or ira account into more than one account by using acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro-rata basis in a reasonable and consistent manner between accounts if such requirements are met the code sec_401 distribution period and amount of required distributions with respect to one account will be computed without regard to the period and amount with respect to the other accounts in this case the documentation which accompanied this ruling_request and representations made by your authorized representative indicate that with respect to trust w and the subtrusts created thereunder there has been compliance with the requirements of sec_1_401_a_9_-1 of the proposed_regulations qs as d-5 through d-7 thus the beneficiaries of trust w and subtrusts x and y may be treated as potential designated beneficiaries with the life expectancy of the eldest thereof being used for purposes of determining the distribution period with respect to any ira of which it trust w is the beneficiary thereof the issue presented is whether the trust_beneficiary of a roth_ira which holds amounts transferred from a traditional_ira in violation of the income limitation rule found in code sec_408a may be treated as the beneficiary of a traditional_ira into which the roth_ira amounts will be transferred to effectuate the recharacterization authorized by the service’s response to the first ruling_request the service notes that the trustee of trust w and the custodian of ira u and roth_ira v will treat the beneficiary of roth_ira v as the beneficiary of the traditional_ira into which roth_ira v will be converted and the actions of the trustee and custodian are consistent with the laws of state g thus the service will also treat the beneficiary of roth_ira v as the beneficiary of the new traditional_ira for purposes of code sec_401 since any other conclusion would be impractical page additionally upon analyzing the information provided the service is of the opinion that for purposes of code sec_401 the amount of roth_ira v which will be characterized as a new traditional_ira allocated to subtrust y may be treated as an account separate from the portion of said roth or traditional_ira allocated to subtrust x furthermore in this case as a result of taxpayer b’s disclaimer of her interest in subtrust y the assets allocated to subtrust y including ira amounts are payable to the then living children of taxpayer a taxpayers h i and j the provisions of trust w required that the subtrust y estate including any ira allocated to subtrust y must be divided into equal distinct shares with a share payable to each of the three beneficiaries of subtrust y thus each beneficiary of subtrust y will receive a portion of the amounts allocated to subtrust y without regard to the portions allocated to the other two beneficiaries under this fact pattern each beneficiary’s share of roth_ira v and the recharacterized traditional_ira may be treated for purposes of code sec_401 as an account separate from the accounts of the remaining beneficiaries therefore with respect to your second ruling_request we conclude as follows that trust w the beneficiary of roth_ira v shall be treated as the beneficiary of any traditional_ira into which roth_ira v either was transferred or shall be transferred in order to effectuate any recharacterization authorized by sec_301_9100-3 of the procedure and administration regulations furthermore each beneficiary of subtrust y may be treated as the designated_beneficiary as that term is used for purposes of code sec_401 of the share of roth_ira v and the transferee traditional_ira allocated to subtrust y and subsequently separately allocated to him or her thus each beneficiary of subtrust y may have distributions from his or her separate share of roth_ira v and the transferee traditional_ira computed using his or her life expectancy without regard to the life expectancies of the other beneficiaries this letter is directed only to the taxpayers who requested it section of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable if any at all times relevant thereto this ruling letter was prepared by lawrence w heben id of this group he may be contacted at vaee pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours dw tne w ‘ ul lon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division - enclosures deleted copy of ruling letter notice of intention to disclose
